OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appeal is taken from a conviction for the offense of driving while license suspended. Appellant was convicted in a trial before the court. Punishment was assessed at 60 days in county jail and a $25.00 fine. Appellant’s conviction was affirmed by the Court of Appeals. Thomas v. State, 687 S.W.2d 423 (Tex.App.—Dallas 1985).
In his petition for discretionary review, appellant maintains the Court of Appeals erroneously held that three drivers license suspensions resulting from three driving while intoxicated convictions were required *624-628as a matter of law to run consecutively rather than concurrently. Appellant contends such holding is in direct conflict with this Court’s opinion in Allen v. State, 681 S.W.2d 38 (Tex.Crim.App.1984). We find that appellant’s contention is well founded.
Pursuant to the authority conferred on this Court by Articles 44.37 and 44.45(b), V.A.C.C.P., and Rule 304(a), Texas Rules of Post Trial and Appellate Procedure, appellant’s petition for discretionary review is summarily granted. The cause is remanded to the Court of Appeals for the Fifth Supreme Judicial District for reconsideration of appellant’s second ground of error in light of this Court’s opinion in Allen v. State, supra. This Court expresses no opinion with respect to the ultimate disposition of the ground of error.
The judgment of the Court of Appeals is vacated and the cause is remanded to that court for reconsideration of appellant’s second ground of error.